Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action for 16/899,434 filled on 06/11/2020
Claims 1 – 20, are currently pending and have been considered below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 was fully considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 1 – 7(i.e., a product), 8 - 14(method) and 15 - 20(system) . As such, claims 1 – 20 is/are drawn to one of the statutory categories of invention.  

Step 2A Prong 1: The claims recite an abstract idea of determining on a set of categories based on a set range amount and set of data objects that are associated with transaction data  that comprises of item and amount associated with item, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).

Independent claim 1, 8 and 15:
 retrieving a plurality of transaction data from a storage, each transaction data in the plurality of transaction data comprising an item and an amount associated with the item; based on the plurality of transaction data, determining a set of range of amounts; and based on the set of range of amounts and a set of data objects, determining a set of categories, wherein each data object in the set of data objects belongs to a category in the set of categories

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Processing unit in the set of processing units
non-transitory machine readable medium
client device
These additional elements are not indicative of integration into a practical application because:
Regarding the processing unit in the set of processing units, client device, non-transitory machine readable medium, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, 
the additional elements of at least the processing unit in the set of processing units, non-transitory machine readable medium are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of at least the processing unit in the set of processing units, client device, non-transitory machine readable medium are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of at least the processing unit in the set of processing units, client device, non-transitory machine readable medium are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims 2 – 7, 9 – 14, and 16 – 20 which recite substantially similar limitations as each other fail to cure this deficiency and are rejected accordingly. 
Claim 2, 9 and 16 recite wherein 2determining the set of range of amounts comprises determining the set of range of amounts 3using a Bayesian Blocks algorithm, which is merely describing data and further defining the abstract idea.
Claim 3, 10 and 17 recites, based on the amounts in the plurality of transaction data, determining a set of 4unique amounts; 5sorting the set of unique amounts from smallest to largest; 6for each pair of successive unique amounts in the set of unique amounts, 7determining a midpoint between the pair of successive unique amounts; and 8using the midpoints as inputs to the Bayesian Blocks algorithm, which is merely describing data and further defining the abstract idea.
Claim 4, 11, and 18, recites wherein 2determining the set of categories comprises using a hierarchical density-based cluster selection 3(HDBSCAN) algorithm., which is merely describing data and further defining the abstract idea.
Claim 5, 12 and 19, recites wherein receiving, from a client device, a request for a plurality of recommended item 5for a user; 23 6determining the category associated with the user; 7identifying transaction data associated with a set of users, wherein each user in 8the set of users is associated with the category; 9determining a defined number of items having the most instances in the 10identified transaction data; and 11providing the defined number of items to the client device, which is merely describing data and further defining the abstract idea.  In addition, the additional element of “client device” has been addressed above. 
Claim 6, 13, and 20, recites wherein the 2set of data objects comprises a set of users associated with a first tenant, wherein the plurality 3of transaction data is a first plurality of transaction data associated with the first tenant, wherein 4the set of range of amounts is a first set of range of amounts, wherein the set of categories is a 5first set of categories, wherein the program further comprises sets of instructions for: 6retrieving a second plurality of transaction data associated with a second tenant 7from the storage, each transaction data in the second plurality of transaction data comprising 8an item and an amount associated with the item; 9based on the second plurality of transaction data, determining a second set of 10range of amounts; and 11based on the second set of range of amounts and a second set of data objects 12associated with the second tenant, determining a second set of categories, wherein each data 13object in the second set of data objects belongs to a category in the second set of categories, which is merely describing data and further defining the abstract idea.
Claim 7 and 14, wherein recites, wherein 2determining the set of categories is further based on a set of activity data, which is merely describing data and further defining the abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over AUTHOR(S): Pondel, Maciej . Title: Collective clustering of marketing data Journal: FEDCSIS [online]. Publication date: 2018 .[retrieved on: 08/06/202022 Retrieved from the Internet: < URL: https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8511166> hereinafter as PONDEL in view of US PG Pubs 20190286747 – Modarresi et al. hereinafter as MODARRESI
Regarding Claim 1, 8 and 15:
PONDEL discloses:
A non-transitory machine-readable medium storing a program 2executable by at least one processing unit of a device(computing platform), the program comprising sets of 3instructions for: 4retrieving a plurality of transaction data from a storage(page 802, II. Functional architecture, system database), each transaction data in 5the plurality of transaction data(page 802, transactional data) comprising an item (page, 804, product) and an amount associated with the item(page 805, value, order) ; 6based on the plurality of transaction data, determining a set of range of amounts(page 805, range of segments); 7and 8based on the set of range of amounts and a set of data objects, determining a set 9of categories,  (6 segments wherein the segments are the dimension, customer segmentation)

PONDEL does not explicitly disclose:
wherein each data object in the set of data objects belongs to a category in the 10set of categories.

MODARRESI teaches:
wherein each data object in the set of data objects belongs to a category in the 10set of categories.(objects, data structures, para. 0068)

It would be obvious to one of ordinary skill in the art at the time of the invention’s filing for PONDEL’s method of determining data categories to utilize MODARRESI’s method of data objects as this would improve operation to improve the accurate use of categorical data such that this would allow PONDEL to improve the accuracy of machine modeling ( para. 0054 Mondarresi) 



Regarding Claim 2, 9 and 16:
PONDELL / MODARRESI discloses:
12. The non-transitory machine-readable medium of claim 1, wherein 2determining the set of range of amounts comprises determining the set of range of amounts using an algorithm 3 (page 805, IV segments)
PONDELL  does not explicitly disclose: 
a Bayesian Blocks algorithm.  

MODARRESI teaches:
Bayesian blocks algorithm ( para. 0025)

It would be obvious to one of ordinary skill in the art at the time of the invention’s filing for PONDEL’s method of machine learning to utilize MODARRESI’s method of modeling utilizing Bayesian as a method for determining data as such would allow PONDEL to improve the accuracy of machine modeling ( para. 0054 Mondarresi) 


Regarding Claim 3, 10 and 17:
PONDELL / MODARRESI discloses:
13. The non-transitory machine-readable medium of claim 2, wherein the 2program further comprises sets of instructions for: 3based on the amounts in the plurality of transaction data, determining a set of 4unique amounts; 5(chart, page 806) sorting the set of unique amounts from smallest to largest; 6(page 806, segments, smallest to largest)for each pair of successive unique amounts in the set of unique amounts, 7determining a midpoint between the pair of successive unique amounts; and 8using the midpoints(bisecting, page 807) as inputs to the algorithm.(page, 806, 807, algorithm)

PONDELL  does not explicitly disclose: 
a Bayesian Blocks algorithm.  

MODARRESI teaches:
Bayesian blocks algorithm ( para. 0025)

It would be obvious to one of ordinary skill in the art at the time of the invention’s filing for PONDEL’s method of machine learning to utilize MODARRESI’s method of modeling utilizing Bayesian as a method for determining data as such would allow PONDEL to improve the accuracy of machine modeling ( para. 0054 Mondarresi) 
 



Regarding Claim 4, 11 and 18:1
PONDELL / MODARRESI discloses:
4. The non-transitory machine-readable medium of claim 1, wherein 2determining the set of categories(page 804.identifying clusters) comprises using a hierarchical (page 804, Hierarchy) density-based cluster selection 3(HDBSCAN) algorithm.  

Regarding Claim 5, 12 and 19:
PONDELL / MODARRESI discloses:
15. The non-transitory machine-readable medium of claim 4, comprises a set of users, wherein the program further comprises sets of 3instructions for: 4
determining the category associated with the user; 7identifying transaction data associated with a set of users, wherein each user in 8the set of users is associated with the category; 9determining a defined number of items having the most instances (frequency, how often, page 805)in the 10identified transaction data(transaction data; and 11providing the defined number of items to the client device.  1( page 807, clustering)

PONDELL does not disclose:
wherein the 2set of data objects
receiving, from a client device, a request for a plurality of recommended item 5for a user;

MODARRESI teaches:
wherein the 2set of data objects(objects, data structures, para. 0068)
receiving, from a client device, (computing, para. 0075, transmission, para. 0026)a request for a plurality of recommended item 5for a user;(recommendation , para. 0022) 23Attorney Docket No.: 000005-081800US6


It would be obvious to one of ordinary skill in the art at the time of the invention’s filing for PONDEL’s method of machine learning with a marketing platform to utilize MODARRESI’s method sending and receiving data to recommend item for a user and method of data objects as this would improve operation to improve the accurate use of categorical data as such would allow PONDEL to improve the operations of machine modeling marketing recommendations ( para. 0054 Mondarresi) 


Regarding Claim 6, 13 and 20:
PONDELL / MODARRESI discloses:

6. The non-transitory machine-readable medium of claim 1, comprises a set of users associated with a first tenant(page, 802, e-commerce application), wherein the plurality 3of transaction data is a first plurality of transaction data (802, 804 and 805, transaction) ) associated with the first tenant, wherein 4the set of range of amounts is a first set of range of amounts, wherein the set of categories is a 5first set of categories, wherein the program further comprises sets of instructions for: 6retrieving a second plurality of transaction data (802, 804 and 805, transaction) associated with a second tenant 7from the storage, each transaction data in the second plurality of transaction data comprising 8an item and an amount associated with the item;(802, 804, and 805, value and product cost) 9based on the second plurality of transaction data,(802, 804 and 805, transaction) determining a second set of 10range of amounts; and 11based on the second set of range of amounts and a second set of data 12associated with the second tenant, determining a second set of categories,(page 804, 805, segments) wherein belongs to a category in the second set of categories.  1(page 804 and 805 range amounts, segments 6 with various values for each range, )

PONDELL does not disclose:
wherein the 2set of data objects
a second set of data objects
each data 13object in the second set of data objects
a second set of data objects

MODARRESI teaches:
wherein the 2set of data objects(objects, data structures, para. 0068)
a second set of data objects(objects, data structures, para. 0068)
each data 13object in the second set of data objects(objects, data structures, para. 0068)
a second set of data objects(objects, data structures, para. 0068)

It would be obvious to one of ordinary skill in the art at the time of the invention’s filing for PONDEL’s method of machine learning with a marketing platform to utilize MODARRESI’s method of data objects as this would improve operation to improve the accurate use of categorical data as such would allow PONDEL to improve the accuracy of machine modeling ( para. 0054 Mondarresi)

Regarding Claim 7 and 14:
PONDELL / MODARRESI discloses:
7. The non-transitory machine-readable medium of claim 1, wherein 2determining the set of categories is further based on a set of activity data.(page 802 col 2  1 – 10,activities)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pubs 20180204111 – Zadeh – image and pattern recognition and artificial intelligence platform
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681